PER CURIAM.
Dawn Figman appeals the district court’s orders denying her second motion for leave to amend her civil rights complaint, granting defendants’ motions to dismiss the complaint, and denying her motion for a new trial. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Figman v. Powers, No. CA-03-536 (E.D.Va. July 29, 2003; Aug. 8, 2003 & Aug. 27, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED